DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coil spring cover (Claim 1), coil spring shaft (Claim 1), coil springs (claim 1), pulling rope (Claim 1), universal adjusting unit (Claim 1), pressing buckle (Claim 1), air cylinder (Claim 1), knob fixing components (Claims 4-5), and rotating shaft (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN-210447955) in view of Wang (US-20190168683).  Regarding Claims 1-2, Chen discloses a force adjustable universal displacement tensioner comprising a suction cup assembly 1,2,3 and a housing 9; outer gear spring cover 17, coil spring covers 18 and a rope puller 19 arranged in the housing coaxially through a coil spring shaft 20; coil springs disposed in both the outer gear spring cover and the coil spring cover (see machine translation page 2, lines 25-28); a pulling rope (shown attached to handle 11 but not labelled in Figure 1) disposed on the rope puller; one end of the pulling rope which extends out of the housing connected to a handle 11; the utility model characterized in that: the suction cup assembly is connected with the housing through a universal adjusting unit 22; the suction cup assembly which comprises a sucker 1; a pressing buckle 3 fixedly disposed on an outside of the sucker; an air cylinder 2 installed between the sucker and the pressing buckle to suck the out of the sucker (Figures 1-3 and machine translation), but does not expressly disclose the suction cup assembly which comprises a cardan shaft; one end of the cardan shaft rotatably connected to the pressing buckle; another end of the cardan shaft rotatably connected to bottom of the housing; the cardan shaft comprises a shaft body; a first rotating ball and a second rotating ball are disposed on both ends of the shaft body; the first rotating ball is in rotated and clamped connection in a housing body; the second rotating ball is in rotated and clamped connection in the pressing buckle.
However, Wang teaches a suction cup assembly support comprising a universal adjusting unit 104,108,204,208 wherein the suction cup assembly comprises a cardan shaft 108,208; one end of the cardan shaft (at 204) rotatably connected to a suction cup 218; and another end of the cardan shaft rotatably connected to the bottom of a structure 110; the cardan shaft comprises a shaft body 108,208; a first rotating ball 104 and a second rotating ball 204 are disposed on both ends of the shaft body; the first rotating ball is in rotated and clamped connection in a housing body; the second rotating ball is in rotated and clamped connection in the pressing buckle (see particularly Figure 5) (Figures 1-7). Because both Chen and Wang teach universal adjusting units for attaching a suction cup to another structure, it would have been obvious to substitute the cardan shaft of Wang for the universal adjusting structure of Chen to give more degrees of freedom in the positioning of the housing of Chen relative to the suction cup assembly and the surface it is supported on. 

Regarding Claim 3, Chen in view of Wang does not expressly disclose the diameter of the first rotating ball is smaller than that of the second rotating ball.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the balls any desired diameters, including the first smaller than the second, to achieve the desired range of motion and prevent the shaft for hitting the suction cup assembly.  

Regarding Claim 4, Chen discloses a force adjusting component 10,13,14,15,16,21 is also included to adjust the pulling force of the pulling rope; 5the force adjusting component comprises gear clamping rods 13 which are coupled with the outer gear spring cover are rotatably connected with inner walls of the housing and control knobs 10,16; control wheels 14 are fixedly disposed on the control knobs; the control wheels which comprise knob fixing components (protrusions from the bottom of 14) are in clutched connection with the gear clamping rods (Figures 1-3 and machine translation).

Regarding Claim 6, Chen discloses the control wheel are fixedly connected with the control knobs through a rotating shaft 15 (Figures 1-3 and machine translation).

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US-20190160320) in view of Wang (US-20190168683) and Handerhan (US-20160331163). Regarding Claim 1, Lagree et al. discloses a force adjustable universal displacement tensioner comprising a mount assembly (102 or hook shown dashed in Figure 2) and a housing 100; outer gear spring cover 125, coil spring covers 114,116 and a rope puller 112 arranged in the housing coaxially through a coil spring shaft 120; coil springs disposed in both the outer gear spring cover and the coil spring cover (depicted in Figure 11); a pulling rope 103 disposed on the rope puller; one end of the pulling rope which extends out of the housing connected to a handle 101, but does not expressly disclose a suction cup assembly is connected with the housing through a universal adjusting unit; the suction cup assembly which comprises a sucker; a pressing buckle fixedly disposed on an outside of the sucker; an air cylinder installed between the sucker and the pressing buckle to suck the out of the sucker; the suction cup assembly which comprises a cardan shaft; one end of the cardan shaft rotatably connected to the pressing buckle; another end of the cardan shaft rotatably connected to bottom of the housing.
However, Wang teaches a suction cup assembly support connected with a structure through a universal adjusting unit 104,108,204,208; the suction cup assembly which comprises a sucker 218; a pressing buckle (top portion of 218 in which 204 sits) fixedly disposed on an outside of the sucker; wherein the suction cup assembly comprises a cardan shaft 108,208; one end of the cardan shaft (at 204) rotatably connected to a suction cup 218; and another end of the cardan shaft rotatably connected to the bottom of a structure 110; the cardan shaft comprises a shaft body 108,208; a first rotating ball 104 and a second rotating ball 204 are disposed on both ends of the shaft body; the first rotating ball is in rotated and clamped connection in a housing body; the second rotating ball is in rotated and clamped connection in the pressing buckle (see particularly Figure 5) (Figures 1-7). Because both Chen and Wang teach mounting units for temporarily attaching a structure to a support surface, it would have been obvious to substitute the suction cup assembly of Wang for the mounting unit of Lagree et al. to give more degrees of freedom in the positioning of the housing of Chen relative to the suction cup assembly and the surface it is supported on, and to make it quicker and easier to move. 
Further, Handerhan teaches a suction cup assembly 11,20,40 comprising an air cylinder 20 installed between a sucker 11 and a pressing buckle 40 to suck out the sucker. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the air cylinder to the suction assembly of Lagree et al. in view of Wang to provide a more powerful grip by using the air cylinder to suck out air between the sucker and support surface.

Regarding Claim 3, Lagree et al. in view of Wang and Handerhan does not expressly disclose the diameter of the first rotating ball is smaller than that of the second rotating ball.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the balls any desired diameters, including the first smaller than the second, to achieve the desired range of motion and prevent the shaft for hitting the suction cup assembly.  

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619